131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,Michael Dean WARREN, Appellant.
No. 97-1664WM.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 18, 1997Filed:  November 26, 1997

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Michael Dean Warren pleaded guilty to being a felon in possession of a firearm.  On appeal, Warren contends the district court improperly rejected his request for a downward departure.  Warren also complains the government failed to comply with the plea agreement.  We reject Warren's arguments.  After a careful review of the record, we conclude the district court correctly resolved Warren's claims, and an opinion by this court would have no precedential value.  We thus affirm Warren's conviction and sentence.  See 8th Cir.  R. 47B.


2
A true copy.

Attest:

3
CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.